                 Case MDL No. 2738 Document 2042 Filed 10/23/19 Page 1 of 3




                                           UNITED STATES JUDICIAL PANEL
                                                        on
                                            MULTIDISTRICT LITIGATION



   IN RE: JOHNSON & JOHNSON TALCUM
   POWDER PRODUCTS MARKETING, SALES
   PRACTICES AND PRODUCTS LIABILITY
   LITIGATION                                                                            MDL No. 2738



                                             (SEE ATTACHED SCHEDULE)



                                     CONDITIONAL TRANSFER ORDER (CTO -175)



   On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
   the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
   § 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,522 additional action(s) have
   been transferred to the District of New Jersey. With the consent of that court, all such actions have
   been assigned to the Honorable Freda L. Wolfson.

   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the District of New Jersey and assigned to Judge
   Wolfson.

   Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
   District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
   of that court, assigned to the Honorable Freda L. Wolfson.

   This order does not become effective until it is filed in the Office of the Clerk of the United States
   District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
   stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7—day period, the stay will be continued until further order of the Panel.
       Inasmuch as no objection is
       pending at this time, the
       stay is lifted.

         Oct 23, 2019                                      FOR THE PANEL:

          lsRcTLmTmN




                                                           John W. Nichols
                                                           Clerk of the Panel
 HEREBY CERTIFY that the above and
forgoing is a true and correct copy
of the original on file In my office...,
   UNITED STATES DISTRICT CURT
   DISTRICT Of NEW JERS
        Case MDL No. 2738 Document 2042 Filed 10/23/19 Page 2 of 3




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                  MDL No. 273$



                   SCHEDULE CTO-175   -   TAG-ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2       19—08331     Teresa Y. Castillo v. Johnson and Johnson et al
  CAC         2       19—08337     Arnold Ossen v. Johnson and Johnson et a!
  CAC         2       19—08502     Lynda Garcia v. Johnson and Johnson et al
  CAC         2       19—08508     Sandra Van Haasen v. Johnson and Johnson et al
  CAC         2       19—08515     Arlene E. Rein et al v. Johnson and Johnson et al
  CAC         2       19—08520     Janette Swiney v. Johnson and Johnson et al
  CAC         $       19—01885     Audrey L. Brunier v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE         2       19—01968     Roy Jackson, Jr. v. Johnson & Johnson, et al
  CAE         2       19—01990     LaBeaux et al v. Johnson & Johnson et a!
  CAE         2       19—01991     Andreotti v. Johnson & Johnson, et al

CALIFORNIA NORTHERN

  CAN         4       19—06240     Johnson v. Johnson & Johnson et al
  CAN         4       19—06301     Fox et al v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS         3       19—01899     Johnson v. Johnson & Johnson et al
  CAS         3       19—019 12    Stein v. Johnson & Johnson et al

NEW YORK EASTERN

 NYE          1       19—05430     Fusaro v. Johnson & Johnson et. al.
 NYE          2       19—054 15    Alborano v. Johnson & Johnson et. al.
 NYE          2       19—05418     McShea et. al. v. Johnson & Johnson et. al.

NEW YORK NORTHERN
       Case MDL No. 2738 Document 2042 Filed 10/23/19 Page 3 of 3

 NYN         6       19—0 1166    Levesque v. Johnson & Johnson et al

NEW YORK SOUTHERN

 NYS         1       19—08849     Sullivan v. Johnson & Johnson et al

NORTH CAROLINA MIDDLE

 NCM         1       19-00993     DOUGLAS v. JOHNSON & JOHNSON et al
 NCM         1       19-01016     CURRY v. JOHNSON & JOHNSON et al
